Journal Entries (1834-33): Journal3: (1) Motion for leave to amend *p. 22; (2) motion to dissolve injunction and to dismiss bill *p. 23; (3) motions argued, submitted *p. 32; (4) leave given to amend *p. 36; (3) motion to dissolve injunction and to dismiss bill *p. 82; (6) motion for rule to plead, answer, or demur *p. 87.
Papers in File: (i) Bill of complaint, order for injunction; (2) writ of injunction and return; (3) writ of subpoena and return; (4) motion to dissolve injunction and to dismiss bill; (3) motion for leave to amend bill; (6) amended bill; (7) writ of subpoena and return; (8) demurrer of Rufus Wilson and Ellis Doty; (9) answer of Rufus Wilson; (10) motion for rule to answer; (11) motion to dissolve injunction and to dismiss bill; (12-14) motions for decree; (13) decree signed by the chancellor; (16) brief and decision on question of costs.
Chancery Case 166 of 1833.